Case 4:19-cv-00786-SDJ-KPJ Document 12-1 Filed 12/26/19 Page 1 of 5 PageID #: 152




                     EXHIBIT "A"
Case 4:19-cv-00786-SDJ-KPJ Document 12-1 Filed 12/26/19 Page 2 of 5 PageID #: 153




 Jolene Bartlett
 From:                               Tom Retzlaff <retzlaff@texas.net>
 Sent:                               Tuesday, May 22. 2018 4:24 PM
 To:                                 'James Edland'
 Cc                                  'Mike Shackleford'; 'Jeffrey Dorrell'; Kristin Brady; Jolene Bartlett
 Subject                             RE: murder threats - Chief Tommy Payne

 Importance:                         High


  Dear Chief Edland,

 Thank you so much for your kind assistance in finding out who the police department is that Is responsible I

 I have copied Jeff Dorrell In this email. He is my attorney in Houston and he is the one who got the telephone call death
 threats from Ja·son Van Dyke. I have also copied herein the prosecutor from the State.Bar ofTexas who is investigating
  my complaints against Van Dyke, too.

 As yciu kno\11, especially in light of the terrible events in Santa Fe, one must say something whenever they see
 something. Van Dyke has a lot of guns at home and he Is a very angry person. I do not want to sit by and see yet
 an~ther mass shooting happen on account of a drug addict or mentally Ill person with guns doing something crazy and
 harmful.



 Tom Retzlaff

 Front: ~aines Edland [mallto:jedland@nOrtheastpollce.net]
 Sent: T~, May 22, 2018 2:15 PM
 To: Tom Retzlaff
 Cc: Mlke Shaddeford
 SUbJect: RE: murder threats ~ Chief Tommy Payne
 The sheriffs office would just kick.It ba.ck to the.PD with Jurisdiction but Chief Shackelford is very squared a'iiay. If there
 Is are violations I feel sure he will take care of them quickly.

 From: Tom R~laff <retzlaff@texas;net>
 Sent: Tuesday, May 22, 2018 3:31 PM
 To: James Edland <jedland@northeastpollce.net>
 Cc Mike Sbacldefor.d <mshacldefprd@oakpointtexas.com>
 Sub]ect:'.Re: murder threats - ChiefTommy Payne

 Pe~haps you.also contacting the sheriff might help.    I would hate to see this slip literally through the jurisdictional cracks,.
 sir.

 I live In Arizona. So I don't know what else to do. This man Is armed, angry, and lives in your community.




                                                                 1                                             CFLD-892
    Case 4:19-cv-00786-SDJ-KPJ Document 12-1 Filed 12/26/19 Page 3 of 5 PageID #: 154




     Tom Retzlaff

      From: fedland@northeastoollce.net
      Sent May 22, 2018 1:29 PM      .
      To: retzfaff@t.exas.net
      Cc mshack!eford@Oakoolnttexas.a>m
      Subject: RE: murder threats - Ollef Tommy Payne


     Mr Retzlaff,




     Aubrey for.ward.ed your email to me a few minutes ago but the address for Mr Dyke, 108 DURANGO DR, AUBREY Is In a
     subdlvls.Jon actually outside our city limits, Cross Oak Ranch. This area is unincorporated Denton County and the Oak
     Point Pollce Department was providing police services for them. I am not sure if they stlll do but I have copied them on
     this emall.




     From: Tom Retzlaff <retzlaff@texas.net>
     Sent: Tuesday, Mav 22, 2018 2:S9 PM
     To: James Edland <jedland@northeastoolice.net>
     SUbject: FW: murder threats - Chief Tommy Payne
     Importance: High


                     .                            .
     I now understand that the subject of this email lives in your city. Please take action I




     Tom Retzlaff




     From: Tom Retzlaff [roallto;retzlaff@texas.net]
     Sent: Tuesday, May 22, 2018 12:42 PM
     To: '!Xl@aubreytx.gov'; 'aubreypdtios@aubreytx.gov'; 'fmeyers@aubreytx.gov'; 'tracy.myrnhree@dentoncountv.com'
     Cc: 'Jeff'rey Dorrell'; .Kristin Brady (Krlstlo.Brady@TEXAS8AR.COM); lolene.bartlett@texasbar.corn;
     lacevedo@texaSbar.com; Jqlll@dentonrc.com: 'lcoundl@alm.com'; 'dav!d,yates@therecordlnc.com'; Jess!ca Sdtulberg
     Cfesslca.schulberg@huffQost,com); Welll, Kelly {Kelly.We!!!@theclallybeast.com)
     Subject:: murder threats - OllefTommy Payne                               ·
~    Importance: High


                                                                   2                                       CFLD-893
     Case 4:19-cv-00786-SDJ-KPJ Document 12-1 Filed 12/26/19 Page 4 of 5 PageID #: 155




~.    Dear Chief Payne,



      A local resident In your town named Jason Lee van Dyke (DOB:                   TX DU#            SSN: · · · ·
      recently filed a $100 million lawsuit against me In federal court for defamation and other claims. You might have read
      about It In _your lo~I newspaper:



      https;//www.dentonrc.com/news/attorney-fights-nazi-claims·ln. million-lawsuit/artlcle 62eal0ae-4a06-lle8-b64b-
      Of5e1Qa6f84f.html




      I am contacting you because I was Informed just a short time ago this morning that Mr. Van Dyke called up my attorney,
      Jeffrey Dorrell of Houston, and told him that.he was going to murder me. I have copied Mr. Dorrell In this email. He can
      be rei!ched by telephone at his office with the Hanszen Laporte law firm, 713-Si2~9444 .



      Spedfl~lly:




              At.9:53 AM this morning, Mr. Van Dyke e-mailed that if he could not get satisfaction
              ~m Retzlaff"in co~" he would "deal with Mr. Retzlaff in.another way." At9:56 AM
              he e-mailed that "if this doesn't stop TODAY/' Mr. Retzlaff will have "a hell of a lot
              more to worry about than just my lawsuit." He also wrote, "The motherfucking state bar
              can have my license." Shortly after 10:00 AM today, Mr. Van Dyke telephoned and told
              me he ~d learned Mr. Retzlaff's.physical address and int~nded to "go to Arizona anq
              p~at Mr. Retzlaff to within ao inch of his life!' He said, "lf you consider that a threat,
              then do Whatever you have to.do."




      I five In Arizona and, because Van Dyke lives In your town In Denton County, it wlll be up to you people .to a~st and
      prosecute him. Mr. Dorrell lives in Houston and he Is the one who heard the terrorist threat, not I.



      FYI - Based 1,1pon a complaint that I filed, the State Bar of Texas Is currently Investigating Van Dyke, too, and I nave
      copied them In this email, along with the lo~I news reporter who did th~ initial story about Van Dyke.




      In this day and·age, one can never take these kinds of threats lightly. This is a link to Van Dyke's lnstagram account. .As
      vou can see,.~he dude has a sto<:kplle of very dangerous assault-style weapons and he Is not afraid to use them. Van
                                                                  3                                           CFlD.-894
       Case 4:19-cv-00786-SDJ-KPJ Document 12-1 Filed 12/26/19 Page 5 of 5 PageID #: 156




!"".   · DyJce t:ias already threatened to shoot members of the State Bar with a .so cal rifles, you should know, In an earller social
         media post.



        hllps://www.lnstagram.com/proudboywaterfowler/?hl=en



        Attached are some of his other social media posts. I would ask that you send officers out to his residence _of 108
        DURANGO DR, AUBREY, TX 76227-2341 as soon as possible to make certain that he is not trying to harm himself or
        others.



        Agaln,.what with all the recent shootings and work place violence, Ido not think you guys can Ignore this threat.



        Plea~   let me know what you all will do.




        Tom ~tzlaff




                                                                      4                                           CFLD-895
